UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No.1) Enanta Pharmaceuticals, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 29251M106 (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) (1)The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 29251M106 13G Page 2 of 10 Schedule 13G Item 1(a). Name of Issuer: Enanta Pharmaceuticals, Inc. Item 1(b). Address of Issuer's Principal Executive Offices: The Issuer’s principal executive offices are located at 500 Arsenal Street, Watertown, MA 02472. Item 2(a). Name of Persons Filing: This joint statement on Schedule 13G is filed by TVM IV GmbH & Co KG (“TVM IV”), TVM IV Management GmbH & Co. KG, the managing limited partner of TVM IV (“TVM IV Management”), TVM V Life Science Ventures GmbH & Co KG (“TVM V LS”), TVM V Life Science Management GmbH & Co. KG, the managing limited partner of TVM V LS (“TVM V LS Management”), TVM Medical Ventures GmbH & Co KG (“TVM Medical”), TVM Capital GmbH, the general partner of TVM Medical (“TVM Capital”), Hubert Birner (“Birner”), who is a member of the investment committee of TVM V LS Management, Stefan Fischer (“Fischer”), who is a member of the investment committee of TVM V LS Management, and Alexandra Goll (“Goll”), who is a member of the investment committees of TVM IV Management, TVM V LS Management and TVM Capital and who together with TVM IV, TVM IV Management, TVM V LS, TVM V LS Management, TVM Medical, TVM Capital, Birner and Fischer, are collectively referred to herein as the “Reporting Persons”. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of the Reporting Persons is c/o TVM Capital Group Maximilianstrasse 35C, Munich, 2M, 80539, Germany. Item 2(c). Citizenship: TVM Capital is a German limited liability company. TVM IV, TVM IV Management, TVM V LS, TVM V LS Management and TVM Medical are German limited partnerships. Birner, Fischer and Goll are citizens of Germany. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 29251M106 Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not applicable. CUSIP No. 29251M106 13G Page3 of 10 Item 4. Ownership. Not applicable. Item 5. Ownership of Five Percent or Less of a Class. Each Reporting Person has ceased to own beneficially five percent (5%) or more of the Issuer’s outstanding Common Stock. Material to be Filed as Exhibits. Exhibit 1 – Agreement regarding filing of joint Schedule 13G Exhibit 2 – Power of Attorney regarding filings under Securities Exchange Act of 1934, as amended. CUSIP No. 29251M106 13G Page4 of 10 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 19, 2016 TVM IV GMBH & CO KG By:TVM IV MANAGEMENT GMBH & CO. KG, Managing Limited Partner By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM IV MANAGEMENT GMBH & CO. KG By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM V LIFE SCIENCE VENTURES GMBH & CO KG By:TVM V LIFE SCIENCE MANAGEMENT GMBH & CO. KG, Managing Limited Partner By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM V LIFE SCIENCE VENTURES MANAGEMENT GMBH & CO. KG By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer CUSIP No. 29251M106 13G Page5 of 10 TVM MEDICAL VENTURES GMBH & CO KG By:TVM CAPITAL GMBH, General Partner By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM CAPITAL GMBH By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer * Hubert Birner * Stefan Fischer * Alexandra Goll /s/ Rolf Starck Rolf Starck As attorney-in-fact * This Amendment No. 1 to Schedule 13G was executed by Rolf Starck on behalf of the individuals listed above pursuant to Powers of Attorney, copies of which are attached as Exhibit 2. CUSIP No. 29251M106 13G Page6 of 10 EXHIBIT 1 AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule 13G need be filed with respect to the ownership by each of the undersigned of shares of Common Stock of Enanta Pharmaceuticals, Inc. Date:February 19, 2016 TVM IV GMBH & CO KG By:TVM IV MANAGEMENT GMBH & CO. KG, Managing Limited Partner By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM IV MANAGEMENT GMBH & CO. KG By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM V LIFE SCIENCE VENTURES GMBH & CO KG By:TVM V LIFE SCIENCE MANAGEMENT GMBH & CO. KG, Managing Limited Partner By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM V LIFE SCIENCE VENTURES MANAGEMENT GMBH & CO. KG By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer CUSIP No. 29251M106 13G Page7 of 10 TVM MEDICAL VENTURES GMBH & CO KG By:TVM CAPITAL GMBH, General Partner By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer TVM CAPITAL GMBH By: /s/ Stefan Fischer Name: Stefan Fischer Title: Authorized Officer By: /s/ Josef Moosholzer Name: Josef Moosholzer Title: Authorized Officer * Hubert Birner * Stefan Fischer * Alexandra Goll /s/ Rolf Starck Rolf Starck As attorney-in-fact * This Agreement relating to Schedule 13G was executed by Rolf Starck on behalf of the individuals listed above pursuant to Powers of Attorney, copies of which are attached as Exhibit 2. CUSIP No. 29251M106 13G Page8 of 10 EXHIBIT 2 POWER OF ATTORNEY KNOWN ALL MEN BY THESE PRESENTS, that the undersigned hereby makes, constitutes and appoints Rolf Starck as the undersigned’s true and lawful attorney-in-fact and agent for him and in his name, place and stead, in any and all capacities, to sign any and all documents relating to any and all Securities and Exchange Commission filings which may be required, granting unto such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, thereby ratifying and confirming all that such attorney-in-fact may lawfully do or cause to be done by virtue hereof. This power shall continue in effect until terminated in writing. By:/s/ Dr. Hubert Birner Dr. Hubert Birner Dated: March 19, 2013 CUSIP No. 29251M106 13G Page9 of 10 POWER OF ATTORNEY KNOWN ALL MEN BY THESE PRESENTS, that the undersigned hereby makes, constitutes and appoints Rolf Starck as the undersigned’s true and lawful attorney-in-fact and agent for him and in his name, place and stead, in any and all capacities, to sign any and all documents relating to any and all Securities and Exchange Commission filings which may be required, granting unto such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, thereby ratifying and confirming all that such attorney-in-fact may lawfully do or cause to be done by virtue hereof. This power shall continue in effect until terminated in writing. By:/s/ Stefan Fischer Stefan Fischer Dated: March 19, 2013 CUSIP No. 29251M106 13G Page10 of 10 POWER OF ATTORNEY KNOWN ALL MEN BY THESE PRESENTS, that the undersigned hereby makes, constitutes and appoints Rolf Starck as the undersigned’s true and lawful attorney-in-fact and agent for him and in his name, place and stead, in any and all capacities, to sign any and all documents relating to any and all Securities and Exchange Commission filings which may be required, granting unto such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, thereby ratifying and confirming all that such attorney-in-fact may lawfully do or cause to be done by virtue hereof. This power shall continue in effect until terminated in writing. By:/s/ Dr. Alexandra Goll Dr. Alexandra Goll Dated: March 19, 2013
